DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	In response to the last Office Action mailed on 2/18/2022, Applicant has amended claim 1. Accordingly, the claims are definite within the meaning of 35 USC § 112(b), thus, 35 USC § 112(b) rejection is withdrawn. Thus, claims 1-13 are currently pending in the subject application.
Applicant’s arguments, see Remarks, filed 05/18/2022, with respect to the rejection under 35 U.S.C. § 103 of claim 1-12 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 103 has been withdrawn. 
Reasons for Allowance 
3.	The examiner is satisfied that the prior art has been fully developed and claims 1-13 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1-13 filed on 02/24/2020 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features of the current value setting circuit, adapted to generate a current setting value according to the load angle, a load angle target value and a fixed current setting value.
The closet references to the present invention are believed to be as follows: Inoue (US 20150123591). Inoue discloses in FIG. 1 a feedback control scheme through the logic circuit (210) and the load angle estimation unit (230), in which the setting of current value is generate according to the load angle, a load angle target value and the voltage values VL1, VL2 of the motor (102) provided by the BEMF detector (220).
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846